DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/16/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -5 and 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lamy (FR 2690759, English translation attached, all the line numbers listed below are line numbers in English translations) in the view of Kheang (EP 2687895).



a single lens side ring adapted for receiving a lens (fig. 1 and fig. 5, right or left circles of 23, 24--lenses);
 
a bracket (fig. 1 and fig. 5, 18); 

an upper eyeglass frame (fig. 1 and fig. 5, 10);

a connecting block (fig. 1 and fig. 5, 16), said connecting block being adapted to connect said bracket (fig. 1 and fig. 5, 18) to said upper eyeglass frame (fig. 1 and fig. 5, 10);
a top of said single lens side ring having a fixture slot ((fig. 1 and fig. 5, 23, 35, 35’);
said upper eyeglass frame having a bottom, said bottom of said upper eyeglass frame having a groove therein adapted to receive said single lens side ring; said groove having an inner wall (fig. 1 and fig. 5, 10, 14- groove with inner walls, 23- lens side ring); and being adapted for snap fit engagement with said single lens side ring for manual attachment and detachment (page 3, line 4-8, the upper edge of the front face is held in the housing of the master bar by clipping: at least two opposite internal faces of the housing having a bead of semi-cylindrical material, the upper edge of the face front 

said fixture slot of said single lens side ring having an outer surface (fig. 1 and fig. 5, 35, 35’), said outer surface of said fixture slot being engaged with said inner wall of said groove (fig. 1 and fig. 5, 14, 35, 36; page 5, line 1-6, to provide semi-cylindrical transverse beads 36 and 36 ' on each lateral end face 11 of the housing 14, and semi-cylindrical grooves 35 and 35 ' on either side of the front face 20). 

	But Lamy does not specifically disclose that wherein a connecting rod; said upper eyeglass frame having a fixing block on one end; a screw for connecting said fixing block and said connecting rod; said connecting block having a fixture block; one end of said connecting rod being fixed and connected to one end of said fixture block; said bracket having a first fixture slot in one end; and said first fixture slot having an inner side; said fixture block having an outer surface; and said inner side of said first fixture slot being engaged with said outer surface of said fixture block.

	However, Kheang teaches an eyeglass frame (abstract; fig. 6), wherein
a connecting rod (fig. 5, 311; fig. 6, front rod of 31); 
said upper eyeglass frame having a fixing block on one end (fig. 3, 11, 12); 
a screw for connecting said fixing block and said connecting rod (¶[0017], line 1-13, the tenon 313 is inserted into the tenon receiving hole and secured by a screw through the frame screw hole 12); 
said connecting block (fig. 6, 31 and 32) having a fixture block (fig. 4, 321, 322); 
one end of said connecting rod being fixed and connected to one end of said fixture block (fig. 4, 32, 321; fig. 5, 31, 311; fig. 6, 31, 32); 
said bracket having a first fixture slot in one end (fig. 6, 2; fig. 7, end of 2, connecting with 32); and 
said first fixture slot having an inner side; said fixture block having an outer surface; and said inner side of said first fixture slot being engaged with said outer surface of said fixture block (fig. 7, 2, 32).
an upper eyeglass frame adapted to be connected to said connecting rod (fig. 7, 1, 31, 32, 2); 
a connecting block supporting said connecting rod (fig. 5, 31, 311), said connecting block being adapted to connect said bracket to said upper eyeglass frame (fig. 7, 1, 31, 32, 2).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glasses device of 

Regarding Claim 2, Lamy – Kheang combination teaches that the reading glasses device as claimed in Claim 1, wherein a plurality of lenses of different strengths and functions are provided which can be replaced by users themselves (abstract, 1-11, Permits easy exchange of lens mounts e.g. for near or distant viewing, sunglasses or a change of style, as disclosed in Lamy), further comprising a second single lens side ring; wherein said system thereby comprises two single lens side rings, for left and right (fig. 1 and fig. 5, 23, 24, as disclosed in Lamy).

Regarding Claim 3, Lamy – Kheang combination teaches that the reading glasses device as claimed in Claim 2, wherein a plurality of lenses of different strengths and functions are provided which can be replaced by users themselves (abstract, 1-11, Permits easy exchange of lens mounts e.g. for near or distant viewing, sunglasses or a change of style, as disclosed in Lamy), wherein said single lens side ring has an inner wall adapted to support a lens; and further comprising a lens connected to said inner wall of said single lens side ring (fig. 1 and fig. 5, 10, 14, 23, 24, as disclosed in Lamy).



an upper glasses frame having a left end and a right end (fig. 1 and fig. 5, 10), said upper glasses frame having an underside having a groove; said groove having an inner wall (fig. 1 and fig. 5, 10, 14); 

a connecting block (fig. 1 and fig. 5, 16); 
a bracket (fig. 1 and fig. 5, 18); 

a single lens side ring adapted for carrying a lens (fig. 1 and fig. 5, right or left circles of 23, 24--lenses), said single lens side ring having a second fixture slot (fig. 1 and fig. 5, 23, 35, 35’); said second fixture slot of said single lens side ring having an outer surface (fig. 5, 35, 35’), said outer surface of said second fixture slot being engaged with said inner wall of said groove to connect said single lens side ring to said upper glasses frame (fig. 1 and fig. 5, 14, 35, 36; page 5, line 1-6, to provide semi-cylindrical transverse beads 36 and 36 ' on each lateral end face 11 of the housing 14, and semi-cylindrical grooves 35 and 35 ' on either side of the front face 20); said groove of said upper glasses frame being adapted to receive said single lens side ring in snap fit engagement for manual attachment and detachment (page 3, line 4-8, the upper edge of the front face is held in the housing of the master bar by clipping: at least two opposite internal faces of the housing having a bead of semi-cylindrical material, the 

But Lamy does not specifically disclose that wherein said left end of upper glasses frame having a fixing block having a threaded portion; a connecting block having a first end and a second end, said first end of said connecting block having a fixture block and said second end of said connecting block having a connecting rod; said connecting rod having a hole therein; a screw for insertion into said hole in said connecting rod and into said threaded portion of said fixing block for securing said connecting rod to said fixing block; a bracket having a first fixture slot, said first fixture slot receiving said fixture block of said connecting block, for connecting said bracket to said upper glasses frame.

However, Kheang teaches an eyeglass frame (abstract; fig. 6), wherein

a connecting block (fig. 6, 31 and 32) having a first end and a second end (fig. 4, 32, 321; fig. 5, 31, 311), said first end of said connecting block having a fixture block (fig. 4, 32, 321);and said second end of said connecting block having a connecting rod (fig. 5, 31, 311); said connecting rod having a hole therein (fig. 5, 31, 312); 
a screw for insertion into said hole in said connecting rod and into said threaded portion of said fixing block for securing said connecting rod to said fixing block (¶[0017], line 1-13, the tenon 313 is inserted into the tenon receiving hole and secured by a screw through the frame screw hole 12); 
a bracket having a first fixture slot (fig. 6, 2; fig. 7, end of 2, connecting with 32), said first fixture slot receiving said fixture block of said connecting block, for connecting said bracket to said upper glasses frame (fig. 7, 2, 32, 31, 1).

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glasses device of Lamy by the eyeglass frame of Kheang for the purpose of providing an eyeglass frame having flexible pivot hinge which has the simplicity of small number of elements and therefore involves simpler assembly and repair if needed, and the adjustable temples greatly increase the comfortableness and reduce the stress (¶[0006], line 1-10).



Regarding Claim 7, Lamy – Kheang combination teaches that the reading glasses system as claimed in Claim 4, wherein said upper eyeglasses frame has a center portion, a left portion adapted to receive said single lens side ring, and a right portion adapted to receive another single lens side ring (fig. 1 and fig. 5, 12, 23, 24-both lenses, as disclosed in Lamy).

Regarding Claim 8, Lamy – Kheang combination teaches that the a reading glasses system as claimed in Claim 4, wherein said single lens side ring has another second fixture slot, wherein there are two second fixture slots spaced apart (fig. 5, 35, 34, as disclosed in Lamy).

Regarding Claim 9, Lamy – Kheang combination teaches that the A reading glasses system as claimed in Claim 4, wherein said second fixture slot is formed on an upper portion of said single lens side ring (fig. 5, 35 or 34, as disclosed in Lamy), and 

Response to Arguments
Applicant's arguments on pages 6-7, filed on 11/16/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) The independent Claims 1 and 4 of the present invention have been amended to further recite a snap-fit feature that enables users to manually attach and detach the lenses independently. For example, the following is a relevant portion of Claim 1 as amended: "...said upper eyeglass frame having a bottom, said bottom of said upper eyeglass frame having a groove therein adapted to receive said single lens side ring; said groove having an inner wall, and being adapted for snap fit engagement with said single lens side ring for manual attachment and detachment, whereby users can insert and remove lenses of different strengths and functions; ...". The above feature is not shown or suggested in the prior art as combined.

In response to applicant's argument(s):
(A) please see office action above; Lamy teaches that “said upper eyeglass frame having a bottom, said bottom of said upper eyeglass frame having a groove therein adapted to receive said single lens side ring; said groove having an inner wall” (fig. 1 and fig. 5, 10, 14- groove with inner walls, 23- lens side ring; see fig. 4, 20 in 10); 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information 

/JIE LEI/Primary Examiner, Art Unit 2872